Citation Nr: 0609955	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  99-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active military service from August 1986 to 
October 1988.

Initially, this case came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which, in pertinent part, denied 
the veteran's claim seeking entitlement to service connection 
for headaches.

A review of the record shows that, in a January 2002 VA Form 
21-4138, the veteran requested increased ratings for all of 
his service-connected disabilities.  The RO processed claims 
for all of his service-connected disabilities with the 
exception of his right knee disability.  Thus, the issue of 
entitlement to a rating in excess of 10 percent for Osgood's 
Schlatter's disease of the right knee is referred to the RO 
for appropriate action.  The Board also notes that, in a June 
2005 VA Form 21-4138, the veteran inquired about the status 
of his appeal for increased ratings for his psychiatric and 
back disabilities and for service connection for tinnitus.  
The appeals on these claims were denied by the Board in a 
March 2005 decision, which also remanded the issue of service 
connection for headaches to the RO for additional 
development.  That decision became final upon issuance.  
These three issues are referred to the RO for clarification.  

The case is now before the Board for additional appellate 
consideration regarding the issue of entitlement to service 
connection for headaches.


FINDINGS OF FACT

1.  VA has properly developed, to the extent possible, and 
obtained all relevant evidence needed for an equitable 
disposition of, and adequately notified the veteran of the 
evidence necessary to substantiate, the issue addressed in 
this decision.

2.  There is no competent medical evidence showing a current 
diagnosis of headaches or that the veteran has a chronic 
headache disorder that is related to service or a service-
connected disability.


CONCLUSION OF LAW

Claimed headache disorder was not incurred in, or aggravated 
by service, or secondary to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required with regard to his service-connection claim.  The 
veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In 
compliance with the Board's March 2005 remand, the veteran 
was examined in May 2005, and was not found to have a chronic 
headache disorder.  In January 2006, the claim was 
readjudicated and a supplemental statement of the case (SSOC) 
was issued.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's remand with regard to 
the issue discussed in this decision.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

The Board also finds that, collectively, in VA notice letters 
issued in March 2002, September and December 2003, and April 
2005, a September 2004 statement of the case (SOC), an SSOC, 
and its cover letter, VA provided the veteran with the notice 
required by the VCAA and asked the veteran to submit health 
care provider information and signed authorizations for 
release of information, and to identify, or supply, records 
in support of his claim.  The VA notice letters informed the 
appellant of what evidence was required to substantiate his 
service-connection claim on a direct and secondary basis and 
of his and VA's respective duties for obtaining evidence.  
The cover letter to the SSOC gave the appellant more time to 
submit any additional comment or information.  The above 
letters asked the appellant to let VA know of any other 
evidence or information that would support his claim.  The 
Board acknowledges the veteran's representative's March 2006 
contention that the May 2005 VA neurological examination was 
inadequate and that the case should be remanded for a special 
neurological examination and a more thorough rationale.  In 
light of the fact that the May 2005 VA examination failed to 
confirm the existence of a chronic (current) headache 
disorder, after a thorough examination and a computed 
tomography (CT) scan of the head was normal, the Board finds 
that a remand for another examination is not warranted.  
Service medical records, VA treatment records, VA examination 
and radiological reports, and various lay statements have 
been associated with the record and are sufficient for an 
equitable disposition of the veteran's appeal.    

The reasons and bases of the SOC, the SSOC, and the various 
VA notice letters specifically explained to the appellant 
what the evidence must show in order to establish entitlement 
to service connection.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured any error in the 
timing of notice.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In light of the Board's 
denial of the veteran's service-connection claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran is service connected for a compression fracture 
of T-7 and claims that Cecil's Textbook of Medicine supports 
the proposition that spinal injuries can cause headaches.  He 
added that he has been treated for headaches at the VA 
Medical Center.  

The service medical records show that the veteran complained 
of headaches in May 1987, when he was treated for a bout of 
bronchitis.  Subsequent service medical records reflect no 
further complaints of, or treatment for, headaches.  The May 
1988 Medical Board report shows that the veteran denied any 
neurological changes as a result of a compression fracture at 
T-7.  On neurological examination, he was noted to be intact.  
The Medical Board recommended that he be discharged from 
service due to thoracic back pain following a T-7 compression 
fracture sustained during basic training and anterior leg 
pain consistent with Osgood-Schlatter's disease, left greater 
than the right.

A May 2002 VA treatment record reflects that the veteran had 
had headaches for a few years.  A July 2002 VA mental health 
treatment record shows that the veteran complained of chronic 
back pain and headaches due to a compression fracture at 
T-7.  At an August 2003 VA treatment visit, the veteran 
stated that he had seen a chiropractor for a free screening 
(no treatment was rendered), who had diagnosed him with 
"curvature of the spine" that he thought might be 
contributing to the veteran's headaches.  He was later seen 
by a physical therapist and given a home exercise program.  
In January 2004, the veteran was given medication for 
headaches, even though his head was noted to be normocephalic 
on physical examination and no focal deficits were found on 
neurological examination.

At a May 2005 VA neurological examination, the veteran 
reported that he had been having headaches since he got out 
of service and took aspirin or Motrin, which helps sometimes.  
He complained of migraine headaches at least three times a 
month.  The veteran denied any triggering factors or 
aggravating factors that cause the headaches.  The examiner 
noted that there was no history of hypertension or diabetes 
mellitus or any trauma or injury to the veteran's head.  He 
did not have any visual problems but had a fracture of T-7 
with muscle spasms.  The veteran related that his private 
physician told him that his headaches were secondary to his 
thoracic spine fracture and tinnitus.  On examination, 
clinical findings for the head, ear, nose, and throat were 
normal.  There was no tenderness in the sinus areas.  The 
veteran's central nervous system was grossly intact.  A CT 
scan of the head was normal.  The diagnosis was history of 
headaches with normal examination.  The examiner noted that a 
review of the claims file showed that, in June 1987, the 
veteran complained of pain in his mid back and was diagnosed 
with thoracic strain.  During March 1988, the veteran was 
seen again for mid-back pain with tenderness in the thoracic 
spine at T-7; otherwise he had a normal examination.  No 
injury to the head was noted during service.  Based on the 
above, the examiner opined that the veteran's headaches are 
neither likely related to the veteran's service-connected 
mid-back disability with compression fracture of T-7 
sustained in 1986, nor that his compression fracture is 
likely to increase any frequency or severity of the headache 
condition.

The veteran asserts that his private physician stated that 
his headaches were secondary to his service-connected 
thoracic spine disability and his nonservice-connected 
tinnitus and that a chiropractor indicated that they were due 
to curvature of the spine.  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Additionally, medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence 
of the disorder claimed or that there is a relationship 
between two dissimilar conditions.  Id.  An opinion regarding 
the etiology of the underlying condition is no better than 
the facts alleged by the veteran and, when unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board is not bound to accept medical opinions or 
conclusions, which are based on a history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Unlike the VA examiner, neither the veteran's private 
physician nor the chiropractor reviewed the veteran's claims 
file or his service medical records.  The chiropractor did 
not even treat the veteran.  Moreover, when asked to identify 
and sign authorizations for release of private medical 
records, the veteran has repeatedly failed to respond.  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Hence, the Board finds that these purported 
physicians' statements possibly linking a claimed headache 
disorder to his service-connected thoracic spine disability 
to be unpersuasive since their basis appears to be based 
primarily on the assertions made by the veteran and treatment 
beginning more than 13 years after his discharge from 
service.  Thus, the Board finds that both purported opinions 
are speculative in nature.  See Black, 5 Vet. App. at 180; 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence"). 

In contrast, the Board finds the May 2005 VA examiner's 
opinion more persuasive.  After a thorough review of the 
service and post-service medical records and an examination, 
the VA examiner did not find a current headache disorder.  
Moreover, the VA examiner noted that a CT scan of the head 
was normal and that the veteran had no history of 
trauma/injury to the head.  The examiner also opined that the 
veteran's headaches are neither likely related to the 
veteran's service-connected mid-back disability with 
compression fracture of T-7 sustained in 1986, nor that his 
compression fracture is likely to increase any frequency or 
severity of the headache condition.  Thus, the veteran's 
headaches do not appear to be chronic, but transitory, in 
nature.  This is confirmed by the evidence of record which, 
except for a single bout of bronchitis in service, reflects 
no complaints of headaches and the fact that the first post-
service reference to headaches was in May 2002 and reflected 
a history of headaches for a few years.  Moreover, in the 
absence of a current headache disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.  Thus, there is no 
competent medical evidence of a chronic headache disorder or 
that a claimed headache disorder is related to service or to 
a service-connected disability.

The Board acknowledges that the appellant cites Cecil's 
Textbook of Medicine as support for the proposition that 
spinal injuries can cause headaches.  This is not dispositive 
of the matter under consideration as the Board does not 
assign this type of evidence much weight.  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional, which is 
not the case here.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own statements 
and those of his representative.  They, as a lay persons, 
with no apparent medical expertise or training, are not 
competent to comment on the presence, or etiology, of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu, 2 Vet. App. at 495.  Thus, their statements do not 
establish the required evidence needed, and the claim must be 
denied.


ORDER

Service connection for headaches, to include as secondary to 
a service-connected disability, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


